Criminal prosecution upon bill of indictment charging defendant with crime of rape of a named female person.
At 11 September Criminal Term, 1944, of Superior Court of Guilford, in apt time, before Dixon, S. J., defendant entered challenge to the array and moved to quash the bill of indictment on ground that there were irregularities in preparation of jury list from which names of jurors, including those selected as grand jury, were drawn. The court, after hearing evidence in that respect, found as a fact that the provisions of the statute have been complied with, that the jury list was legally prepared in good faith and without corruption, and that the drawing of names for jury for the term, as well as the drawing of grand jury, was done by a child under the age of ten years, as required. Thereupon, the challenge to the array, and motion to quash the bill of indictment were denied, and defendant excepted.
At the trial term the State offered evidence tending to show that defendant raped the prosecutrix.
And defendant as a witness for himself, admitted that he assaulted the prosecutrix with the intent to rape her, and narrated details in substantial conformity with evidence offered by the State, except with respect to consummation of rape.
The jury returned verdict of guilty of rape as charged in the bill of indictment. *Page 769 
Judgment of death by asphyxiation, as provided by law, was pronounced by the court.
Defendant appeals to Supreme Court and assigns error.
Careful consideration of each of the several exceptions and assignments of error, which counsel for defendant, with commendable diligence and zeal, has urged, in brief and on oral argument, fails to show cause for disturbing the judgment from which appeal is taken. No new questions of law are presented, and the rulings of the court to which exceptions relate are in accord with precedents. The evidence presents a case for the jury. The record proper appears to be in form.
No error.